PER CURIAM.
Finding that the trial court erred in denying Aristar, Inc.’s [Aristar] motion for attorney’s fees following Armstrong’s voluntary dismissal of his complaint against Ar-istar, we reverse, in part, the Order on Defendant’s Motion to Tax Costs and Attorney’s Fees. We remand the cause and direct the trial court first, to determine which party prevailed in the case at bar under the analogous principles enunciated *1268in Simmons v. Schimmel, 476 So.2d 1342 (Fla. 3d DCA 1985), review denied, 486 So.2d 597 (Fla.1986), and then, if appropriate, to exercise its discretion by ruling on the merits of Aristar’s request for attorney’s fees pursuant to section 448.08, Florida Statutes (1981).
Affirmed in part; reversed and remanded for further proceedings.
NESBITT and BASKIN, JJ. concur.